             Case 5:20-cv-00799-R Document 1 Filed 08/12/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  OF THE WESTERN DISTRICT OF OKLAHOMA

        1. JOSE MEJIA LOPEZ,

                           PLAINTIFF,
                 v.
                                                              Case No:     CIV-20-799-R
        1. R&R EXPRESS, INC.;

        2. EDWARD DANIEL DAVIS; and

        3. AMERICAN HALLMARK INSURANCE
           COMPANY,

                           DEFENDANTS.


                         DEFENDANT R&R EXPRESS, INC.’S
                             NOTICE OF REMOVAL

        Defendant R&R Express, Inc. (“R&R Express”), pursuant to 28 U.S.C. § 1441(a)

and (b) and 28 U.S.C. § 1332, files this Notice of Removal in conformity with 28 U.S.C. §

1446.

        1.     On June 11, 2020, Plaintiff Jose Mejia Lopez filed his Petition against

Defendant R&R Express in the District Court of Oklahoma County, Oklahoma. The case

number is CJ-2020-2664.

        2.     Plaintiff’s Petition alleges that he suffered damages resulting from a vehicle

collision January 3rd, 2020. Plaintiff asserts that this collision was the result of negligence

on behalf of Defendant Edward Daniel Davis, who was acting under the authority, agency,

or employment of R&R Express. Plaintiff further asserted that American Hallmark
             Case 5:20-cv-00799-R Document 1 Filed 08/12/20 Page 2 of 5




Insurance Company may be directly named as a party, presumably pursuant to 47 O.S. §§

169 or 230.30.

       3.       Plaintiff’s Petition seeks damages “in excess of $76,001.00.” Plaintiff’s pled

damages are in excess of the minimum required for a federal court to exercise diversity

jurisdiction.

       4.       Plaintiff is domiciled in the State of Oklahoma, and is thus a citizen of

Oklahoma for diversity purposes.

       5.       Defendant R&R Express is a Pennsylvania corporation, with its principal

place of business in Pennsylvania, and is thus a citizen of Pennsylvania for diversity

purposes.

       6.       Defendant Edward Daniel Davis is domiciled in the State of Iowa, and is thus

a citizen of Iowa for diversity purposes.

       7.       Defendant American Hallmark Insurance Company is an insurance company

that is incorporated in Texas, with its principal place of business in Texas, and is thus a

citizen of Texas for diversity purposes.

       8.       Upon information and belief, Defendant R&R Express was served with the

Petition and Summons on July 14, 2020.

       9.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) as

there is complete diversity of citizenship and the matter in controversy exceeds the sum or

value of $75,000.00.

       10.      Defendant Davis consents to the removal of this action.



                                               2
             Case 5:20-cv-00799-R Document 1 Filed 08/12/20 Page 3 of 5




       11.     To the best of R&R Express’s information and belief, American Hallmark

Insurance Company has not been served in this matter.

       12.     Defendant R&R Express filed its Answer on July 27, 2020.

       13.     The following is a complete list of the process, pleadings, and motions filed

in the State Court action:

               a.     Exhibit 1 – Petition;

               b.     Exhibit 2 – Defendant R&R Express’s Special Reservation of

                      Additional Time to Answer;

               c.     Exhibit 3 – Defendant Edward Daniel Davis’ Special Reservation of

                      Additional Time to Answer;

               d.     Exhibit 4 – Entry of Appearance for Dan S. Folluo and Austin T.

                      Jackson for Defendant R&R Express;

               e.     Exhibit 5 – Entry of Appearance for Dan S. Folluo and Austin T.

                      Jackson for Defendant Edward Daniel Davis;

               f.     Exhibit 6 – Defendant R&R Express and Edward Daniel Davis’

                      Combined Answer.

       14.     In addition, Defendant R&R Express has attached the state court docket sheet

as Exhibit 7, in accordance with LCvR 81.2(a).

       15.     Promptly after the filing of this Notice, Defendant R&R Express will file a

Notice of Removal to Federal Court, along with a copy of this Notice of Removal, in the

District Court of Oklahoma County, Oklahoma. Defendant R&R Express will also provide

a copy of this Notice to Plaintiff.

                                              3
Case 5:20-cv-00799-R Document 1 Filed 08/12/20 Page 4 of 5




                          Respectfully submitted,

                    By    /s/ Austin T. Jackson
                          DAN S. FOLLUO, OBA# 11303
                          dfolluo@rhodesokla.com
                          AUSTIN T. JACKSON, OBA# 33922
                          ajackson@rhodesokla.com
                          RHODES, HIERONYMUS, JONES,
                          TUCKER & GABLE
                          P.O. Box 21100
                          Tulsa, Oklahoma 74121-1100
                          (918) 582-1173
                          (918) 592-3390 Facsimile
                          ATTORNEYS FOR DEFENDANTS
                            R&R EXPRESS, INC. and
                            EDWARD DANIEL DAVIS




                            4
           Case 5:20-cv-00799-R Document 1 Filed 08/12/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I certify that on August 12, 2020, I electronically transmitted the forgoing document
to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following to the ECF registrants:

 Mark Shores
 Post Office Box 2955
 Oklahoma City, Oklahoma 73101
 Attorneys for Plaintiff




                                          /s/ Austin T. Jackson
                                          DAN S. FOLLUO/AUSTIN T. JACKSON




                                             5
